                   Case 4:17-cr-00059-WTM-CLR Document 59 Filed 06/22/20 Page 1 of 5

GAS 245D           Judgment in a Criminal Case for Revocations




                                         United States District Court
                                                                 Southern District of Georgia
                                                                    Savannah Division

              UNITED STATES OF AMERICA                                                JUDGMENT IN A CRIMINAL CASE
                                   V.
                                                                                      (For Revocation ofProbation or Supervised Release)
                        Christopher Hodges
                                                                                      Case Number:              4:17CR00059-1

                                                                                       USM Number:              21973-021

                                                                                      Justin D. Maines
                                                                                       Defendant's Attorney
THE DEFENDANT:

[El admitted guilt to violation of mandatory conditions of the term of supervision.
□ was found in violation of conditions(s)                                                           after denial of guilt.

The defendant is adjudicated guilty of these violations:

   Violation Number                Nature of Violation                                                                       Violation Ended


               1                   You failed to refrain from unlawful use of a controlled substance                         May 21,2019
                                   (mandatory condition).
                                   You committed another federal, state, or local crime (mandatory condition). June 7,2019


                                   See Page 2 for Additional Violations
           The defendant is sentenced as provided in pages 2 through 5 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.
□ The defendant has not violated the condition(s).                                    , and is discharged as to such violation(s).

         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered
to pay restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

                                                                               June 18, 2020
Last Four Digits of Defendant's Soc. Sec No.: 1397                             Date of Imposition of Judgment




Defendant's Year of Birth: 1983
                                                                               Signature of Judge


Citv and State of Defendant's Residence:

Bloominedaie. Georgia                                                          William T. Moore, Jr.
                                                                               Judge, U.S. District Court
                                                                               Name and Title of Judge




                                                                               Date
                Case 4:17-cr-00059-WTM-CLR Document 59 Filed 06/22/20 Page 2 of 5
 GAS 24SD        Judgment in a Criminal Case for Revocations                                         Judgment — Page 2 of5


 DEFENDANT:             Christopher Hodges
 CASE NUMBER:           4:17CR00059.1



                                                  ADDITIONAL VIOLATIONS


Violation Number              Nature of Violation                                                Violation Ended


            3                You failed to refrain from unlawful use of a controlled substance   June 10,2019
                             (mandatory condition).

            4                You committed another federal, state, or local crime (mandatory     July 2,2019
                             condition).
            5                You committed another federal, state, or local crime (mandatory     October 24, 2019
                             condition).
            6                You unlawfully possessed a controlled substance (mandatory          October 24, 2019
                             condition).
                 Case 4:17-cr-00059-WTM-CLR Document 59 Filed 06/22/20 Page 3 of 5
GAS 245D              Judgment in a Criminal Case for Revocations                                                      Judgment — Page 3of5


DEFENDANT:                   Christopher Hodges
CASE NUMBER:                 4:17CR00059-1




                                                                    IMPRISONMENT

            The defendant is hereby committed to the custody ofthe Federal Bureau ofPrisons to be imprisoned for a total
            term of: 10 months.



            The Court makes the following recommendations to the Bureau of Prisons:
            Designation to the Bureau ofPrisons facility in Jesup, Georgia, is recommended.




     ISI    The defendant is remanded to the custody ofthe United States Marshal.

     □      The defendant shall surrender to the United States Marshal for this district:

           □     at                                  □     a.m.      □ p.m.          on
           □     as notified by the United States Marshal.

     □      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           □     before 2 p.m. on
           □     as notified by the United States Marshal.
           □     as notified by the Probation or Pretrial Services Office.


                                                                        RETURN

I have executed this judgment as follows:




           Defendant delivered on                                                              to

at                                                        , with a certified copy of this judgment.


                                                                                                         UNITED STATES MARSHAL




                                                                                By
                                                                                                      DEPUTY UNITED STATES MARSHAL
               Case 4:17-cr-00059-WTM-CLR Document 59 Filed 06/22/20 Page 4 of 5
GAS 245D         Judgment in a Criminal Case for Revocations                                                        Judgment — Page 4 of5


DEFENDANT:              Christopher Hodges
CASE NUMBER:            4:17CR00059-1




                                             CRIMINAL MONETARY PENALTIES

    The defendant must pay the total criminal monetaty penalties under the schedule of payments.

              Assessment        JVTA Assessment *                    Fine                                  Restitution
TOTALS        $100              $                                    $                                     $

□     The determination of restitution is deferred until                           . An Amended Judgment in a Criminal Case (A0245C)
      will be entered after such determination.


□     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
      in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be
      paid before ^e United States is paid.
Name of Payee                                Total Loss**                     Restitution Ordered                   Priority or Percentage




TOTALS


□     Restitution amount ordered pursuant to plea agreement $

□     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on the schedule of payments
      may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

□     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

     □     the interest requirement is waived for the          □   fine     □ restitution.

     □     the interest requirement for the         □ fine         □ restitution is modified as follows:

* Justice for Victims of trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109 A, 110,1 lOA, and 113A of Title 18 for offenses committed on or
after September 13,1994, but before April 23,1996.
               Case 4:17-cr-00059-WTM-CLR Document 59 Filed 06/22/20 Page 5 of 5
GAS 245D          Judgment in a Criminal Case for Revocations                                                              Judgment — Page 5 of5


DEFENDANT:                Christopher Hodges
CASE NUMBER:              4:17CR00059-1




                                                       SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment ofthe total criminal monetary penalties is due as follows:

A    iEI Lump sum payment of$                    IW             due immediately.

           □    not later than                                     ,or
           □    in accordance      □ C,        □ D,        □ E, or       □ F below; or

B    □ Payment to begin immediately (may be combined with                     DC,          □ D, or          □ F below); or

C    Q Payment in equal                            (e.g., weekly, monthly, quarterly) installments of $                       over a period of
                          (e.g., months or years), to commence                     (e.g., 30 or 60 days) after the date of this judgment; or
D    □ Payment in equal                       (e.g.,weekly, monthly, quarterly) ms\aL\\mQVLt& of %                       over a period of
                    (e.g., months or years), to commence                      (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E    □ Payment during the term of supervised release will commence within                   (e.g., 30 or 60 days) after release from
       imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or
F    □     Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate Financial
Responsibility Program, are made to the clerk of the court.


The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

□     Joint and Several
      Defendant and Co-Defendant Names and Case Numbers (including defendant number). Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




□     The defendant shall pay the cost of prosecution.
□     The defendant shall pay the following court cost(s):
□     The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
